SANDSTROM, Justice,
dissenting.
[¶ 12] For the reasons set forth in my dissent in Interest of L.D.M., 2011 ND 25, ¶¶ 10-11, 793 N.W.2d 778, I respectfully dissent. The majority reverses on an issue not raised by Vondal — the adequacy of the detail in the findings. See N.D.R.App.P. 28 (the issues are specified in the statement of issues in the briefs of the parties); Geinert v. Geinert, 2002 ND 135, ¶8, 649 N.W.2d 237 (we do not address issues not raised by the parties). The respondent does not argue that findings were not sufficient.
[¶ 13] The evidence is clear and convincing, and I would affirm.
[¶ 14] DALE V. SANDSTROM